443 F.2d 358
SCOVILL MANUFACTURING COMPANY, SCHRADER DIVISION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 15369.
United States Court of Appeals, Fourth Circuit.
Argued May 14, 1971.
Decided May 28, 1971.

George Britton Smith, Atlanta, Ga. (Frank A. Constangy, Robert L. Thompson, and Constangy & Powell, Atlanta, Ga., on brief), for petitioner.
Arthur Fox, Atty., N.L.R.B., Arnold Ordman, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel (Paul J. Speilberg and Joseph C. Thackery, Attys., N.L.R.B., on brief), for respondent.
Before SOBELOFF, Senior Circuit Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Scovill Manufacturing Company seeks review of a bargaining order issued by the National Labor Relations Board after a determination that Scovill had unlawfully refused to bargain with the International Union of Electrical, Radio and Machine Workers. At issue is the validity of a Board-supervised election in which the Union won the right to represent Scovill's production and maintenance employees at its Wake Forest, North Carolina, plant. Scovill maintains that the election should have been set aside by the Board because the election atmosphere was tainted by Union misrepresentations of fact, physical and economic threats to Union opponents, and misconduct by the Board agent conducting the election.


2
We do not agree with these contentions. To the extent that factual misrepresentations were made, they either were minor and inconsequential or preceded the election date sufficiently to allow Scovill ample opportunity for rebuttal. The "threats" were perhaps as restrained as could be hoped for in a close representation election with firm partisans on each side. The Board agent's conduct was unexceptionable in momentarily interrupting the election to retrieve a missing page of the list of eligible voters. No irregularity resulted.


3
Scovill's petition for review is dismissed; the Board's cross-application for enforcement is granted.